Citation Nr: 1040434	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1986 to November 
1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appeal was later transferred to the Newark, New Jersey 
RO.

The case was denied in an August 2007 Board decision.  The 
Veteran appealed.  In November 2008, the United States Court of 
Appeals of Veterans Claims (CAVC) granted a joint motion for 
Remand.  In June 2009 the Board remanded the case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary 
in this case.

Pursuant to the June 2009 remand, the Appeals Management Center 
(AMC) requested a copy of the Veteran's separation examination.  
The National Personnel Records Center (NPRC) mailed miscellaneous 
records found in the Veteran's personnel file.  While a service 
examination was included in these records the examination report 
provided is the Veteran's September 1986 enlistment examination 
and not his separation examination.  There is no indication that 
further efforts were made to obtain the Veteran's separation 
examination, and there is no evidence that further efforts would 
be futile.  Therefore, the AMC has not complied with the 
directives of the June 2009 remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that the Veteran failed to report to three 
scheduled VA examinations regarding his left knee disability.  
The claims file includes notification for each examination.  As 
the representative concedes that the Veteran failed to show for 
his examination, the Board finds that scheduling another 
examination is not warranted.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA is 
not obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate family 
member.  38 C.F.R. § 3.655(a).  The Veteran has not made any 
attempt to show good cause or explain why he missed his 
examinations.  Therefore the Board will not require the AMC to 
attempt to schedule for an examination again.

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  
As this claim stems from an original compensation claim, after 
complying with the directives below the RO/AMC must adjudicate it 
based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the National 
Personnel Records Center in an attempt to 
locate the Veteran's separation discharge 
examination report.  If this record is not 
available, and if the AMC cannot otherwise 
locate it, the AMC must specifically document 
the attempts that were made to locate it, and 
explain in writing why further attempts to 
locate or obtain any government records would 
be futile.  The AMC must then explain the 
efforts VA has made to obtain that evidence; 
and describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to respond.

2.  Then readjudicate the Veteran's claim in 
light of any additional evidence obtained.  
If the claim is denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


